McClelland, J.
This matter came on to be heard upon the petition filed by the administrator de bonis non with the will annexed of Laura E. J. Hanna, for the purpose of securing a construction of her will on the question as to whether or not they, as such administrators, have the power to sell property at private sale under the power granted by said will to the executors.
The court finds that under the will the executors were authorized to sell at private or public sale, at such prices and upon such terms of credit or otherwise as they may deem best, the whole or any part of the real and personal property, and to execute, acknowledge and deliver to the purchaser or purchasers, deeds and other proper instruments of conveyance thereof. The court further finds that one of said administrators Ellis O. Jones, Jr. was one of the executors under the will.
Upon consideration thereof, the court is of the opinion and so decides that the Administrators de bonis non with the will annexed have the right to exercise the power granted to the executors under the will to sell property at private sale, and an entry may be drawn accordingly.